Citation Nr: 1541234	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected pulmonary asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1952 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter has been previously remanded by the Board in November 2012, August 2013, October 2013, May 2014, November 2014, and June 2015. 

As explained by the Board in its prior remands, the Veteran's claim for service connection for pulmonary asbestosis was granted by a September 2009 rating decision wherein he was assigned a noncompensable initial evaluation effective August 6, 2008.  However, the Veteran submitted new and material evidence, in the form of private treatment records in May 2010, within one year of the September 2009 rating decision.  38 C.F.R. § 3.156(b) (2015).  Therefore, the September 2009 rating decision did not become final and the issue on appeal is entitlement to a compensable initial evaluation for pulmonary asbestosis. 

In the June 2010 rating decision, the RO denied the Veteran's claim for an initial compensable evaluation for pulmonary asbestosis.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued.  In light of above, the Board concludes that this appeal arises from the June 2010 rating decision and the issue is as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected pulmonary asbestosis is limited to pleural thickening without involving the lungs, with symptoms attributable thereto not found, apart from those related to non-service-connected diagnoses.
CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.31, Diagnostic Code 6833 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  As described above, the appeal for a higher rating for pulmonary asbestosis arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects such notices have been provided to the Veteran.  In any event, proper VCAA notice for this type of claim was provided in an April 2010 letter.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, VA examination reports and identified private treatment records are associated with the claims file.  
Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided multiple VA examinations with respect to the Veteran's pulmonary asbestosis, most recently in March 2014 and VA also obtained an addendum medical opinion in July 2015.  The March 2014 VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative has asserted that the Veteran's pulmonary asbestosis has worsened since the March 2014 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the March 2014 VA examination, along with the other evidence of record including the July 2015 medical opinion, is sufficient to evaluate the severity of the Veteran's service-connected disability and to address the disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As noted above, this matter was before the Board previously.  In November 2012, the Board remanded the claim for a current VA respiratory examination.  Pursuant to the November 2012 Board remand, a June 2013 VA respiratory examination was provided to the Veteran.  In August 2013, the Board remanded the claim in order for the July 2013 supplemental statement of the case to be sent to the Veteran's correct address.  The record reflects the supplemental statement of the case was mailed to the Veteran in September 2013.  In October 2013, the Board remand found another examination was necessary in order to ascertain the Veteran's current diagnosis with respect to the respiratory system and to determine if there was change in his diagnosis.  Pursuant to the October 2013 Board remand, a March 2014 respiratory examination was afforded the Veteran.  In May 2014, the Board remanded the claim for updated VA treatment records and private treatment records, and in November 2014, the Board found the prior Board directive to obtain private treatment records was not complied with.  The Board finds updated VA treatment records and the requested private treatments have been associated with the claims file.  Finally, in June 2015 the Board remanded the claim for an additional medical opinion.  An addendum medical opinion was obtained July 2015, which addressed the requested information.  Thus, the Board finds that there was been substantial compliance with prior Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Consideration of the appropriateness of a staged rating, meaning assigning different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the rating period on appeal.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's respiratory disability is currently rated as noncompensable under the criteria at 38 C.F.R. § 4.97 (2015), Diagnostic Code 6833 for asbestosis.  He seeks a compensable rating.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for pulmonary asbestosis.  The initial August 2009 VA respiratory conditions examination report noted a diagnosis, in pertinent part, of pulmonary asbestosis with mild dyspnea.  The June 2013 VA respiratory conditions examination report found the Veteran did not have multiple respiratory conditions but further stated current and previous pulmonary function tests (PFTs) show evidence of mild airway obstruction per slightly reduced FEV1/FVC ratio.  The June 2013 VA examiner cited peer reviewed evidence which found airways obstruction generally reflected concomitant exposure to cigarette smoke but such rarely occurred in the absence of tobacco exposure.  The June 2013 VA examiner further cited peer review evidence which found airflow limitation in these patients may be due to inflammation of large airways resulting from asbestos deposition along the respiratory bronchioles and alveolar duct bifurcations.  The June 2013 VA examiner noted that the Veteran was a smoker at the time he was exposed to asbestos, though he had not smoked for 33 years, thus, the June 2013 VA examiner found the current PFT findings were most likely due the Veteran's service connected asbestosis exposure and not due to any primary smoking related lung disease.  The June 2013 VA examiner further found the reduced, but within normal range, DLCO result was consistent with asbestosis.  

The March 2014 VA respiratory examination report noted the Veteran had multiple respiratory diagnoses.  First, the March 2014 VA examiner noted pulmonary asbestosis was diagnosed in 2008 based on computed tomography (CT) report but further noted the Veteran did not have a clinical diagnosis of asbestosis, meaning that his symptoms and PFT did not reflect a worsening asbestosis condition.  The March 2014 VA examiner also noted the Veteran was treated for bronchitis in March 2013, which resolved in a few days and reported the Veteran did not suffer from such currently.  The March 2014 VA examiner stated that it was more than likely the mild obstructive report shown in the PFT in June 2013 was due to his bronchitis and that such was not a result of asbestosis.  The Board also notes that November 2013 private treatment records also reflect complaints of a cough, which was diagnosed as bronchitis.  However, notably, the March 2014 VA examiner stated the Veteran did not have a current diagnosis of chronic bronchitis.  The March 2014 VA examiner did find the Veteran had a diagnosis of chronic obstructive pulmonary disease (COPD) since 2008.  The March 2014 VA examiner stated the medical literature supported the premise that COPD was caused by smoking and noted the Veteran had a history of smoking.  Finally, the March 2014 VA examiner found, with respect to asthma that the Veteran did not have this condition as there was no diagnosis in the medical records and such was not supported upon current physical examination.  

The March 2014 VA examiner further stated the June 2013 VA examination report which noted "lung disease due to external agents" was merely a quote by the examiner to generalize the cause of lung disease.  The Board finds that such is supported by the fact that immediately underneath such the June 2013 examiner listed with respect to other diagnosis, pulmonary asbestosis diagnosed in July 2008.  The March 2014 VA examiner also noted that the June 2013 DLCO result indicated was in fact a normal value.

Finally, the March 2014 VA examiner commented on the June 2013 VA pulmonary note, contained at the end of the June 2013 VA respiratory conditions VA examination, which reported that the result showed obstructive airway disease in the presence of normal DLCO indicated that the Veteran had chronic bronchitis or asthma and that clinical correlation was indicated for the differentiation of the two diseases.  The March 2014 VA examiner stated that review of the Veteran's medical records revealed he did not have a diagnosis of asthma, but it was possible that the obstructive airway disease was due to his COPD.  The March 2014 VA examiner stated that given that the DLCO were consistently normal in June 2013 and March 2014, the Veteran's current claimed condition was due to his COPD and not due to the asbestosis.

The medical evidence clearly shows that the Veteran's breathing difficulty and symptomatology reported throughout the appeal are due to non-service-connected disabilities, rather than his service-connected pulmonary asbestosis.  The July 2015 VA medical opinion could not have been clearer, as after review of the entire VA claims file and documented clinical history, the July 2015 VA examiner opined, in part, that while the Veteran does have a current diagnosis of asbestosis, the Veteran does not have any pulmonary or lung involvement.  The July 2015 VA examiner reported, in other words, the asbestosis was limited to pleural thickening without involving the lungs, which was confirmed by CT scans which showed no parenchymal abnormalities and pleural plaques are calcified.  The July 2015 VA examiner also stated the Veteran's current symptom, shortness of breath, was not related to asbestosis.  The July 2015 VA examiner found that Veteran did not have ongoing treatment for asbestosis but rather current treatment was for COPD (emphysema) from 2008 to present, which was treated with inhalers and that he was treated for acute bronchitis in 2013.

The July 2015 VA examiner stated the COPD diagnosis did not represent a change in the diagnosis from pulmonary asbestosis that was service-connected by the September 2009 rating decision, nor did it represent a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  The July 2015 VA examiner stated COPD was found in the lungs and the service-connected asbestosis was found in the pleura as calcified pleural plaques.  The July 2015 VA examiner further stated COPD was caused by a history of many years of cigarette smoking and the service-connected asbestosis was caused by exposure to asbestos fiber and that such are etiologically, pathophysiologically and anatomically different and cannot be causally related.

The July 2015 VA examiner also reconciled such findings with the June 2013 VA examiner's findings.  The June 2013 VA examiner provided an opinion, as described above, that although the Veteran was a smoker at the time he was exposed to asbestos, he has not smoked for 33 years, and that the PFT findings were most likely due to his service-connected asbestosis exposure and not due to any primary smoking related lung disease.  However, the July 2015 VA examiner disagreed with such as the Veteran's CT scans did not demonstrate the presence of lung involvement by asbestosis.  Thus, the July 2015 VA examiner indicated the rationale provided by the June 2013 VA examiner could not be applied to this particular Veteran.

Finally, the July 2015 VA examiner stated the Veteran's service-connected symptoms could be differentiated from the nonservice-connected disabilities and their symptoms.  Specifically, July 2015 VA examiner found the service-connected asbestosis had not caused any symptoms.  The July 2015 VA examiner stated the Veteran's symptom of shortness of breath was not caused by service-connected asbestosis condition because there was no documentation in the Veteran's medical record to show that the asbestosis has involved the lungs but it was limited to pleural plaques only.  The July 2015 VA examiner opined that the Veteran's symptoms of shortness of breath was caused by the Veteran's COPD condition and the Veteran's abnormal PFT condition was not caused by the Veteran's service-connected asbestosis condition because there was no documentation in the Veteran's medical record to show that the asbestosis had involved the lungs, as it was limited to pleural plaques only.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The July 2015 VA examiner stated the Veteran's abnormal PFT condition was caused by the Veteran's COPD condition as the pulmonary CT showed evidence of emphysema, which per peer related medical literature reported is a COPD condition.

Additionally, in weighing the evidence, the Board finds the July 2015 medical opinion is probative, because such was provided after a review of all the entirety of the record.  Moreover, the July 2015 VA examiner provided an adequate rationale supported by accurate facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the July 2015 examiner addressed the contrary opinion provided by the June 2013 VA respiratory conditions examination report.  There are no additional contrary medical opinions of record, including in VA treatment records or private treatment records, which attributed the Veteran's limitation in pulmonary function and reported shortness of breath to his service-connected pulmonary asbestosis rather than to his COPD.  The Board notes a May 2011 VA treatment record assessed symptomatic asbestosis and COPD aggravated by obesity based upon examination which found, in part, mild hyperexpansion in configuration and motion, percussion bilateral resonance, and with respect to auscultation, good air entry over all lung fields, no wheezes or rhonchi.  However, the May 2011 VA treatment record does not differentiate between any asbestosis symptoms and COPD symptoms or describe such.  Moreover, the July 2015 VA examiner's opinion is still probative as such was based on the Veteran's history, including in 2011, that asbestosis had not involved the lungs, as it was limited to pleural plaques only.  Simply put, the July 2015 report is the most probative evidence of record and preponderates against the claim.  

Thus, as to consideration of an increased evaluation the Board finds that the competent evidence establishes that there is no evidence of any current activity or symptomatology related to pulmonary asbestosis.  While the Veteran has pulmonary limitations, it is not attributed to the service-connected pulmonary asbestosis, and thus an increased evaluation would not be warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  The Board notes that the specific criteria for COPD or bronchitis is not contained in the decision herein since the July 2015 VA examiner definitively found the Veteran's COPD and bronchitis were not the result of the service-connected pulmonary asbestosis.  Accordingly, as the veteran exhibits no current symptomatology related to his service-connected pulmonary asbestosis, a compensable evaluation is not warranted. 

In finding so, all due consideration has been given to the Veteran's complaints, such as shortness of breath, as Veteran is competent to report on such symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while competent to report his symptoms, to the extent that he has stated that the pulmonary asbestosis warrants an increased rating, he assumes a medical conclusion which is that all of his pulmonary complaints are due to his pulmonary asbestosis.  The Veteran's opinion falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the contrary, the record including the July 2015 VA medical opinion, contradicts the Veteran's lay opinion, and demonstrates that his pulmonary asbestosis does not affect his pulmonary function and is not the cause for his complaints on appeal.  

The Board has also considered whether an extraschedular rating is warranted in this case.  See 38 C.F.R. § 3.321(b)(1) (2015).  Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  As explained in detail above, in this case the Veteran's disability is manifested by pleural thickening.  Such is reasonably contemplated by the General Rating Formula for Interstitial Lung Disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Even if the Board found that the rating criteria did not reasonably describe this symptom, which it is not finding, there is no evidence that pleural thickening without other manifestations has resulted in marked interference with employment, frequent hospitalizations, or anything akin to these situations.  Again, the Veteran's other symptomatology is caused by nonservice-connected disability and is not for consideration in assigning the rating for service-connected pulmonary asbestosis.

The Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  In addition to pulmonary asbestosis the Veteran is service-connected for hearing loss.  The Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria, and indeed, neither the Veteran nor his representative has asserted otherwise.  

The Board also recognizes that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The March 2014 VA respiratory examination report stated that Veteran retired due to age and further found that his service-connected respiratory asbestosis would not impact his ability to work.  The Board acknowledges the June 2013 VA respiratory conditions did find the Veteran's service-connected pulmonary asbestosis would impact his ability to work as he would not be able to perform physical work activities on a regular basis, although purely sedentary work would not likely be affected.  However, the June 2013 opinion was based on the premise that the limitation in the Veteran's pulmonary function and related complaints were a result of his pulmonary asbestosis; however, based on the analysis above, the Board has determined such not to be the case.  The Veteran has not asserted that he was unemployed due to his service-connected pulmonary asbestosis.  Therefore, further consideration of a TDIU is not warranted.

In sum, the Board concludes that the preponderance of evidence is against a finding that the Veteran's pulmonary asbestosis approximated the criteria for a compensable evaluation any point during the rating period on appeal.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial evaluation for service-connected pulmonary asbestosis is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


